Name: 80/408/EEC: Commission Decision of 21 March 1980 approving a programme under Regulation (EEC) No 355/77 for the pigmeat sector and related industries in Ireland (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-04-15

 Avis juridique important|31980D040880/408/EEC: Commission Decision of 21 March 1980 approving a programme under Regulation (EEC) No 355/77 for the pigmeat sector and related industries in Ireland (Only the English text is authentic) Official Journal L 097 , 15/04/1980 P. 0057 - 0057****( 1 ) OJ NO L 51 , 23 . 2 . 1977 , P . 1 . COMMISSION DECISION OF 21 MARCH 1980 APPROVING A PROGRAMME UNDER REGULATION ( EEC ) NO 355/77 FOR THE PIGMEAT SECTOR AND RELATED INDUSTRIES IN IRELAND ( ONLY THE ENGLISH TEXT IS AUTHENTIC ) ( 80/408/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 355/77 OF 15 FEBRUARY 1977 ON COMMON MEASURES FOR IMPROVING THE CONDITIONS UNDER WHICH AGRICULTURAL PRODUCTS ARE PROCESSED AND MARKETED ( 1 ), AND IN PARTICULAR ARTICLE 5 THEREOF , WHEREAS ON 1 JUNE 1979 THE IRISH GOVERNMENT FORWARDED ITS PROGRAMME FOR THE PIGMEAT SECTOR AND RELATED INDUSTRIES AND SUPPLIED ADDITIONAL INFORMATION ON 15 NOVEMBER 1979 ; WHEREAS THE SAID PROGRAMME RELATES TO THE REORGANIZATION , MODERNIZATION , RE-EQUIPMENT AND EXPANSION OF PIG SLAUGHTERHOUSES AND PROCESSING PLANTS IN IRELAND , WITH THE AIM OF ADAPTING THE QUANTITY AND QUALITY OF THE PRODUCTS AND MARKETED TO THE REQUIREMENTS AND POSSIBILITIES OF THE MARKET , THEREBY PROVIDING BREEDERS WITH A FAIR AND STABLE INCOME ; WHEREAS IT THEREFORE CONSTITUTES A PROGRAMME WITHIN THE MEANING OF ARTICLE 2 OF REGULATION ( EEC ) NO 355/77 ; WHEREAS THE PROGRAMME CONTAINS SUFFICIENT DETAILS TO COMPLY WITH ARTICLE 3 OF REGULATION ( EEC ) NO 355/77 , SHOWING THAT THE OBJECTIVES LAID DOWN IN ARTICLE 1 OF THE SAID REGULATION CAN BE ACHIEVED IN RESPECT OF THE PIGMEAT SECTOR IN IRELAND ; WHEREAS THE SCHEDULE FOR IMPLEMENTATION OF THE PROGRAMME DOES NOT EXCEED THE TIME LIMIT LAID DOWN IN ARTICLE 3 ( 1 ) ( G ) OF THE REGULATION ; WHEREAS THE FINDING IN THIS DECISION IS IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON AGRICULTURAL STRUCTURE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE PROGRAMME FOR THE PIG SECTOR AND RELATED INDUSTRIES FORWARDED BY THE IRISH GOVERNMENT PURSUANT TO REGULATION ( EEC ) NO 355/77 ON 1 JUNE 1979 , CONCERNING WHICH ADDITIONAL INFORMATION WAS SUPPLIED ON 15 NOVEMBER 1979 , IS HEREBY APPROVED . ARTICLE 2 THIS DECISION IS ADDRESSED TO IRELAND . DONE AT BRUSSELS , 21 MARCH 1980 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT